Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  144762(63)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 144762
  v                                                                 COA: 299484
                                                                    Wayne CC: 09-031564-FC
  JOHNNY LEE WILLIAMS,
             Defendant-Appellant.
  ______________________________________


         On order of the Chief Justice, the motion by the Attorney General for leave to
  participate in oral argument is considered and it is granted to the extent that the Attorney
  General may argue for ten minutes of the time allotted the prosecuting attorney.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2013                       _________________________________________
                                                                               Clerk